      Case: 1:20-op-45014-DAP Doc #: 1 Filed: 10/25/19 1 of 44. PageID #: 1



Of Counsel:
FUKUNAGA MATAYOSHI CHING & KON-HERRERA, LLP

JEROLD T. MATAYOSHI                  2747
jtm@fmhc-law.com
SHEREE KON HERRERA                   6927
skh@fmhc-law.com
Davies Pacific Center, Suite 1200
841 Bishop Street
Honolulu, Hawaii 96813
Telephone: (808) 533-4300

Attorneys for Defendants
ENDO HEALTH SOLUTIONS
And ENDO PHARMACEUTICALS, INC.

                 IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF HAWAII

COUNTY OF HAWAII,                           )   CIVIL NO. ________________
                                            )
                  Plaintiff,                )    DEFENDANTS ENDO
      v.                                    )    HEALTH SOLUTIONS INC.
                                            )    AND ENDO
PURDUE PHARMA L.P.; PURDUE                       PHARMACEUTICALS
                                            )    INC.’S NOTICE OF
PHARMA INC.; PURDUE FREDERICK
                                            )    REMOVAL; EXHIBITS “1”
COMPANY, INC.; TEVA
                                            )    AND “2”; CERTIFICATE
PHARMACEUTICALS USA, INC.;                       OF SERVICE
                                            )
CEPHALON, INC.; JOHNSON &
                                            )
JOHNSON; JANSSEN
                                            )
PHARMACEUTICALS, INC.; JANSSEN
                                            )
PHARMACEUTICA, INC. n/k/a
                                            )
JANSSEN PHARMACEUTICALS, INC.;
                                            )
ORTHO-MCNEIL-JANSSEN
                                            )
PHARMACEUTICALS, INC. n/k/a
                                            )
JANSSEN PHARMACEUTICALS, INC.;
                                            )
ENDO HEALTH SOLUTIONS INC.;
                                            )
ENDO PHARMACEUTICALS INC.;
                                            )
ALLERGAN PLC f/k/a ACTAVIS PLC;
                                            )
ACTAVIS, INC. f/k/a WATSON
    Case: 1:20-op-45014-DAP Doc #: 1 Filed: 10/25/19 2 of 44. PageID #: 2



PHARMACEUTICALS, INC.; WATSON             )
LABORATORIES, INC.; ACTAVIS               )
LLC; ACTAVIS PHARMA, INC. f/k/a           )
WATSON PHARMA, INC.; INSYS                )
TERAPEUTICS, INC.; RAYMOND                )
SACKLER FAMILY; MORTIMER                  )
SACKLER FAMILY; RICHARD S.                )
SACKLER; JONATHAN D. SACKLER;             )
MORTIMER D.A. SACKLER; KATHE              )
A. SACKLER; ILENE SACKLER                 )
LEFCOURT; BEVERLY SACKLER;                )
THERESA SACKLER; DAVID A.                 )
SACKLER; RHODES TECHNOLOGIES;             )
DEFENDANT RHODES                          )
TECHNOLOGIES, INC.; RHODES                )
PHARMACEUTICALS L.P.; RHODES              )
PHARMACEUTICALS INC.; TRUST               )
FOR THE BENEFIT OF THE                    )
MEMBERS OF THE RAYMOND                    )
SACKLER FAMILY; THE P.F.                  )
LABORATORIES, INC.; STUART D.             )
BAKER; PAR PHARMACEUTICAL,                )
INC.; PAR PHARMACEUTICAL                  )
COMPANIES, INC.; MALLINCKRODT             )
PLC; MALLINCKRODT LLC; SPECGX             )
LLC; MYLAN PHARMACEUTICALS                )
INC.; SANDOZ INC.; WEST-WARD              )
PHARMACEUTICALS CORP. n/k/a               )
HIKMA PHARMACEUTICALS, INC.;              )
AMNEAL PHARMACEUTICALS, INC.;             )
NORAMCO, INC.; JOHN N. KAPOOR;            )
RUDOLPH B. PUANA, M.D., BIG               )
ISLAND PAIN CENTER LLC, AND               )
PUANA PAIN, LLC,                          )
                Defendants.               )




                                      2
      Case: 1:20-op-45014-DAP Doc #: 1 Filed: 10/25/19 3 of 44. PageID #: 3



          DEFENDANTS ENDO HEALTH SOLUTIONS INC. AND
        ENDO PHARMACEUTICALS INC.’S NOTICE OF REMOVAL

      Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, defendants Endo Health

Solutions Inc. and Endo Pharmaceuticals Inc. (collectively, “Endo”) hereby give

notice of removal of this action, captioned County of Hawai’i v. Purdue Pharma

L.P. et al., bearing case number 19-1-156, from the Circuit Court of the Third

Circuit to the United States District Court for the District of Hawaii. Pursuant to

28 U.S.C. § 1446(a), Endo provides the following statement of the grounds for

removal:

                                  INTRODUCTION

      1.     This action is one of more than 2,000 related lawsuits filed against

manufacturers and distributors of FDA-approved prescription opioid medications

on behalf of state and local governments relating to alleged harms stemming from

abuse of these medications. On December 5, 2017, the Judicial Panel on

Multidistrict Litigation created a Multidistrict Litigation (“MDL”) in the Northern

District of Ohio for these actions, i.e., cases in which plaintiffs allege that

“manufacturers of prescription opioid medications overstated the benefits and

downplayed the risks of the use of their opioids and aggressively marketed . . . these

drugs to physicians.” In re Nat'l Prescription Opiate Litig., 290 F. Supp. 3d 1375,

1378 (J.P.M.L. 2017).



                                            3
      Case: 1:20-op-45014-DAP Doc #: 1 Filed: 10/25/19 4 of 44. PageID #: 4



      2.     The allegations in these cases, and the defendants who are named, are

largely identical. The principal difference between the cases is a rotating cast of

non-diverse defendants joined for the sole purpose of thwarting diversity

jurisdiction in an effort to avoid (and undermine) the MDL. That is the case here.

      3.     Like its predecessors, this action names the usual major manufacturers

of prescription opioid medications. This action also names certain individuals and

entities that are affiliated with manufacturers of prescription opioid medications.

Since none of these people or entities is a Hawaii citizen, Plaintiff has tacked on

several unrelated non-diverse medical providers and accused them of criminal drug

dealing by prescribing opioid medications to consumers without any legitimate

medical purpose. But, as explained below, Plaintiff cannot state a claim against the

non-diverse medical providers because Plaintiff has failed to comply with Hawaii’s

prefiling requirements for suits involving “medical torts.” See Hawaii Rev. Stat. §

671-12 et seq. Accordingly, the non-diverse medical providers are fraudulently

joined, and there is complete diversity between Plaintiff, on the one hand, and the

manufacturers and persons and entities affiliated with them on the other.

Additionally, as a separate and independent basis for removal, the citizenship of the

non-diverse medical providers should be ignored because they are subject to

severance under Rule 21 (because they are unnecessary and dispensable parties

under Rule 19 as well as misjoined under Rule 20) and fraudulently misjoined.


                                           4
      Case: 1:20-op-45014-DAP Doc #: 1 Filed: 10/25/19 5 of 44. PageID #: 5



      4.     Though any motion to remand would be without merit, all remand

questions should be resolved by the MDL court. As numerous courts in similar

opioid-related actions have recently recognized, judicial economy would be

furthered if all removal questions were addressed by the MDL court following the

transfer of this case to the MDL. E.g., Order, City of Alexandria v. Purdue Pharma

L.P. et al., No. 1:18-cv-01536-CMH-JFA (E.D. Va. Jan. 30, 2019), Dkt. 63 at 4

(“Having a single judge rule on the remand issues guarantees consistent rulings and

prevents duplicative judicial efforts, promoting judicial efficiency.”); City of Galax

v. Purdue Pharma, L.P., No. 7:18-cv-00617, 2019 WL 653010, at *4 (W.D. Va.

Feb. 14, 2019) (“[B]oth judicial economy and consistency are served by allowing a

single court—the Opiate MDL court—to address the jurisdictional issues.”); Bd. of

Cty. Comm’rs of Seminole Cty. v. Purdue Pharma L.P., No. CIV-18-372-JWL,

2019 WL 1474397, at *2 (E.D. Okla. Apr. 3, 2019) (“[A] stay . . . allow[s] all

pretrial matters in the instant case, including the remand motion, to be resolved in

the MDL.”). But to the extent this Court addresses the removal question here, and

as discussed more fully below, there is federal diversity jurisdiction over this case.

                                  BACKGROUND

      5.     On June 10, 2019, Plaintiff filed the Complaint (attached hereto, with

the process papers sent to Endo, as Exhibit 1) in the Circuit Court of the Third

Circuit, in the State of Hawaii, against the following defendants:


                                           5
       Case: 1:20-op-45014-DAP Doc #: 1 Filed: 10/25/19 6 of 44. PageID #: 6



               a.      “Manufacturer Defendants” — Endo Pharmaceuticals Inc.;

Endo Health Solutions Inc.; Purdue Pharma L.P.; Purdue Pharma Inc.; The Purdue

Frederick Company Inc.; Teva Pharmaceuticals USA, Inc.; Cephalon, Inc.; Johnson

& Johnson; Janssen Pharmaceuticals, Inc.; Ortho-McNeil-Janssen Pharmaceuticals,

Inc. n/k/a Janssen Pharmaceuticals, Inc.; Janssen Pharmaceutica, Inc. n/k/a Janssen

Pharmaceuticals, Inc.; Allergan plc f/k/a Actavis plc; Allergan Finance, LLC f/k/a

Actavis, Inc. f/k/a Watson Pharmaceuticals, Inc.; Watson Laboratories, Inc.;

Actavis LLC; Actavis Pharma, Inc. f/k/a Watson Pharma, Inc.; Insys Therapeutics,

Inc.; Rhodes Technologies; Rhodes Technologies Inc.; Rhodes Pharmaceuticals

L.P.; Rhodes Pharmaceuticals Inc.; Par Pharmaceutical, Inc.; Par Pharmaceutical

Companies, Inc.; Mallinckrodt plc; Mallinckrodt LLC; SpecGx LLC; Mylan

Pharmaceuticals Inc.; Sandoz Inc.; West-Ward Pharmaceuticals Corp n/k/a Hikma

Pharmaceuticals, Inc.; and Noramco, Inc.

               b.      “Purdue-Related Defendants” — Raymond Sackler Family 1;

Mortimer Sackler Family 2; Richard S. Sackler; Jonathan D. Sackler; Mortimer

D.A. Sackler; Kathe A. Sackler; Ilene Sackler Lefcourt; Beverly Sackler 3; Theresa

Sackler; David A. Sackler; Trust for the Benefit of the Members of the Raymond

Sackler Family; P.F. Laboratories, Inc.; and Stuart D. Baker.

1
  Defendant Raymond Sackler Family is not an actual entity nor is it a proper party to this suit.
2
  Defendant Raymond Sackler Family is not an actual entity nor is it a proper party to this suit.
3
  Defendant Beverly Sackler has passed away. See Suggestion of Death, In re Purdue Pharma
L.P., No. 19-23649 (RDD), Dkt. 301 (Bankr. S.D.N.Y. Oct. 14, 2019).
                                                 6
      Case: 1:20-op-45014-DAP Doc #: 1 Filed: 10/25/19 7 of 44. PageID #: 7



             c.     “Dealer Defendants” — Rudolph B. Puana, M.D.; Big Island

Pain Center LLC; and Puana Pain LLC.

             d.     John N. Kapoor.

      6.     Like many cases previously removed to federal court and transferred

to the MDL, the thrust of this Complaint is that the Manufacturer Defendants

engaged in a marketing and promotional campaign based on misrepresentations

about the risks and benefits of FDA-approved prescription opioid medications.

(Compl. ¶¶ 13-19, 49-227, 282-797.) According to Plaintiff, the Manufacturer

Defendants’ alleged conduct caused Plaintiff to pay “false claims for chronic opioid

therapy by (a) partially funding a medical insurance plan for its employees and (b)

its workers’ compensation program.” (Id. ¶ 798.) Plaintiff also alleges that the

Manufacturer Defendants’ alleged conduct caused it to incur “costs related to

opioid addiction and abuse,” “health care costs, criminal justice and victimization

costs, social costs, and lost productivity costs.” (Id. ¶ 807.) All of the

Manufacturer Defendants are citizens of states or foreign states other than Hawaii.

      7.     Plaintiff also asserts that the Purdue-Related Defendants “controlled

[Manufacturer Defendant] Purdue and its associated companies.” (Id. ¶ 126.)

According to the Complaint, the Purdue-Related Defendants “knowingly aided,

abetted, participated in, and benefited from the wrongdoing of [Manufacturer




                                           7
      Case: 1:20-op-45014-DAP Doc #: 1 Filed: 10/25/19 8 of 44. PageID #: 8



Defendant] Purdue.” (Id. ¶ 153.) All of the Purdue-Related Defendants are citizens

of states other than Hawaii.

      8.     Like the allegations against the Purdue-Related Defendants, Plaintiff

asserts that Defendant John N. Kapoor benefited from and directed the activities of

Manufacturer Defendant Insys Therapeutics, Inc. Specifically, the Complaint

alleges that Mr. Kapoor “personally directed the activities of Insys . . . and directed

the mispresentations [sic] to third party payors[.]” (Id. ¶ 125.)

      9.     Plaintiff’s allegations against the Dealer Defendants—a medical doctor

and his pain clinics—center on entirely different alleged conduct. Plaintiff alleges

that the Dealer Defendants engaged in criminal drug dealing by prescribing opioid

medications to consumers without any legitimate medical purpose. (Id. ¶¶ 232-

233.) Specifically, the Complaint alleges that Rudolph P. Puana, M.D., through his

pain clinics, “dispensed dozens of prescriptions for controlled substances outside

the course of usual medical practice and without a proper medical evaluation. (Id. ¶

233.) The Complaint alleges that Mr. Puana has been federally indicted for

“knowingly and intentionally conspiring to distribute” prescription opioid

medications. (Id. ¶ 232.) The Dealer Defendants are the only Defendants in this

action who are citizens of Hawaii.

      10.    The Complaint asserts eight causes of action against “all Defendants”

collectively, although each claim rests almost entirely on conduct involving the


                                           8
      Case: 1:20-op-45014-DAP Doc #: 1 Filed: 10/25/19 9 of 44. PageID #: 9



Manufacturer Defendants, Purdue-Related Defendants, or John N. Kapoor, on the

one hand, and Dealer Defendants, on the other: (1) violation of Hawaii’s Uniform

Deceptive Trade Practice Act (HI Rev. Stat. § 481A-3), (2) false advertising (HI

Rev. Stat. § 708-871), (3) public nuisance (HI Rev. Stat. § 322-1), (4) fraud, (5)

unjust enrichment, (6) negligence, (7) Unfair or deceptive Trade Practices Act (HI

Rev. Stat. § 480-2), and (8) civil conspiracy. (Id. ¶¶ 844-922.)

      11.    Endo waived service of the Complaint, effective September 26, 2019.

Pursuant to 28 U.S.C. § 1446(a), a copy of all process and pleadings sent to Endo,

as well as service waiver requests, is attached hereto as Exhibit 1. A copy of the

state court file, except the Complaint, is attached hereto as Exhibit 2.

                          VENUE AND JURISDICTION

      12.    Venue is proper in this Court pursuant to 28 U.S.C. §§ 91, 1391,

1441(a), and 1446(a) because the Circuit Court for Third Circuit, where the

Complaint was filed, is a state court within the District of Hawaii.

      13.    This Court has subject matter jurisdiction under 28 U.S.C. § 1332(a)

because (1) there is complete diversity of citizenship between Plaintiff and all

properly joined Defendants; (2) the amount in controversy exceeds $75,000,

exclusive of interests and costs; and (3) all other requirements for removal have

been satisfied.




                                           9
     Case: 1:20-op-45014-DAP Doc #: 1 Filed: 10/25/19 10 of 44. PageID #: 10



I.    THERE IS COMPLETE DIVERSITY OF CITIZENSHIP BETWEEN
      PLAINTIFF AND ALL DEFENDANTS EXCEPT THE DEALER
      DEFENDANTS
      14.    There is complete diversity of citizenship here because Plaintiff is a

Hawaii citizen and the Manufacturer Defendants, Purdue-Related Defendants, and

John N. Kapoor are citizens of states or foreign states other than Hawaii, see Part

I.A infra, and the citizenship of the Dealer Defendants—the only non-diverse

Defendants—should be ignored for purposes of diversity jurisdiction, see Part I.B

infra. This is because the Dealer Defendants are fraudulently joined and subject to

severance under Federal Rule of Civil Procedure 21 and the fraudulent misjoinder

doctrine.

      A.     Plaintiff is Diverse from All Defendants Except the Dealer
             Defendants

             1.     Plaintiff is a Hawaii Citizen
      15.    Plaintiff is a citizen of Hawaii for purposes of diversity jurisdiction.

See Moor v. Alameda Cty., 411 U.S. 693, 721 (1973).

             2.     None of the Manufacturer Defendants, Purdue-Related
                    Defendants, or John N. Kapoor Is a Citizen of Hawaii
      16.    For purposes of diversity jurisdiction, a corporation is “a citizen of

every State and foreign state by which it has been incorporated and of the State or

foreign state where it has its principal place of business . . . .” 28 U.S.C.

§ 1332(c)(1). A partnership is a citizen of every state in which its partners are

citizens. See Americold Realty Tr. v. ConAgra Foods, Inc., 136 S. Ct. 1012, 1015
                                           10
     Case: 1:20-op-45014-DAP Doc #: 1 Filed: 10/25/19 11 of 44. PageID #: 11



(2016); Whitehurst v. Bank2 Native Am. Home Lending, LLC, No. 2:14-cv-00318-

TLN-AC, 2014 WL 12576239, at *1 (E.D. Cal. Aug. 8, 2014). A limited liability

company is a citizen of every state in which its members are citizens. Johnson v.

Columbia Properties Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006). Finally, a

trust is a citizen of every state of which is trustee or trustees are citizens. Id.

       17.    Applying these principles, none of the Manufacturer Defendants,

Purdue-Related Defendants, or John N. Kapoor is a citizen of Hawaii.

       18.    Defendant Endo Health Solutions Inc. is a corporation organized under

the laws of Delaware with its principal place of business in Malvern, Pennsylvania.

(Compl. ¶ 65.)

       19.    Defendant Endo Pharmaceuticals Inc. is a corporation organized under

the laws of Delaware with its principal place of business in Malvern,

Pennsylvania. (Id.)

       20.    Defendant Purdue Pharma L.P. is a limited partnership organized

under the laws of Delaware, none of whose partners is a citizen of Hawaii. (See id.

¶ 49.) Its partners are citizens of New York, Connecticut, Delaware, Florida, the

British Virgin Islands, and Jersey, Channel Islands.

       21.    Defendant Purdue Pharma Inc. is a corporation organized under the

laws of New York with its principal place of business in Stamford, Connecticut.




                                            11
     Case: 1:20-op-45014-DAP Doc #: 1 Filed: 10/25/19 12 of 44. PageID #: 12



      22.    Defendant The Purdue Frederick Company, Inc. is a corporation

organized under the laws of New York with its principal place of business in

Stamford, Connecticut.

      23.    Defendant Teva Pharmaceuticals USA, Inc. is a corporation organized

under the laws of Delaware with its principal place of business in North Wales,

Pennsylvania. (Id. ¶ 53.)

      24.    Defendant Cephalon, Inc. is a corporation organized under the laws of

Delaware with its principal place of business in Frazer, Pennsylvania. (Id. ¶ 54.)

      25.    Defendant Johnson & Johnson is a corporation organized under the

laws of New Jersey with its principal place of business in New Brunswick, New

Jersey. (Id. ¶ 61.)

      26.    Defendant Janssen Pharmaceuticals, Inc. is a corporation organized

under the laws of Pennsylvania with its principal place of business in Titusville,

New Jersey. (Id.)

      27.    Defendant Ortho-McNeil-Janssen Pharmaceuticals, Inc. n/k/a Janssen

Pharmaceuticals, Inc. is a corporation organized under the laws of Pennsylvania

with its principal place of business in Titusville, New Jersey. (Id.)

      28.    Defendant Janssen Pharmaceutica, Inc. n/k/a Janssen Pharmaceuticals,

Inc. is a corporation organized under the laws of Pennsylvania with its principal

place of business in Titusville, New Jersey. (Id.)


                                          12
       Case: 1:20-op-45014-DAP Doc #: 1 Filed: 10/25/19 13 of 44. PageID #: 13



        29.   Defendant Allergan plc f/k/a Actavis plc is a public limited company

incorporated in Ireland with its principal place of business in Dublin, Ireland. (Id. ¶

68.)

        30.   Defendant Allergan Finance, LLC f/k/a Actavis, Inc. f/k/a Watson

Pharmaceuticals, Inc. is a Nevada limited liability company. Its sole member is

Allergan W.C. Holding Inc. f/k/a Actavis W.C. Holding Inc., a Delaware

corporation with its principal place of business in Madison, New Jersey. (See id.)

        31.   Defendant Watson Laboratories, Inc. is a corporation organized under

the laws of Nevada with its principal place of business in Parsippany, New Jersey.

        32.   Defendant Actavis LLC is a Delaware limited liability company with

its principal place of business in Parsippany, New Jersey. (Id.) Actavis LLC’s sole

member is Actavis US Holding LLC, a limited liability company organized under

the laws of Delaware. Actavis US Holding LLC’s sole member is Watson

Laboratories, Inc., a Nevada corporation with its principal place of business in

Parsippany, New Jersey. (See id.)

        33.   Defendant Actavis Pharma, Inc. f/k/a Watson Pharma, Inc. is a

corporation organized under the laws of Delaware corporation with its principal

place of business in New Jersey. (Id.)

        34.   Defendant Insys Therapeutics, Inc. is a corporation organized under

the laws of Delaware with its principal place of business in Arizona. (Id. ¶ 98.)


                                          13
       Case: 1:20-op-45014-DAP Doc #: 1 Filed: 10/25/19 14 of 44. PageID #: 14



        35.   Defendant Rhodes Technologies is a general partnership organized

under the laws of Delaware, none of whose partners are citizens of Hawaii.

        36.   Defendant Rhodes Technologies, Inc. is a corporation organized under

the laws of Delaware with its principal place of business in Rhode Island. (Id. ¶

83.)

        37.   Defendant Rhodes Pharmaceuticals L.P. is a limited partnership

organized under the laws of Delaware, none of whose partners is a citizen of

Hawaii.

        38.   Defendant Rhodes Pharmaceuticals Inc. is a corporation organized

under the laws of New York with its principal place of business in Rhode Island.

        39.   Defendant Par Pharmaceutical, Inc. is a corporation organized under

the laws of New York with its principal place of business in New York. (Id. ¶ 89.)

        40.   Defendant Par Pharmaceutical Companies, Inc. is a corporation

organized under the laws of Delaware with its principal place of business in New

York. (Id. ¶ 90.)

        41.   Defendant Mallinckrodt plc is an Irish public limited company

headquartered in Staines-Upon-Thames, Surrey, United Kingdom. (Id. ¶ 91.)

        42.   Defendant Mallinckrodt LLC is a limited liability company organized

under the laws of Delaware, none of whose members are citizens of Ohio.

Mallinckrodt LLC’s sole member is Mallinckrodt Enterprises LLC. Mallinckrodt


                                         14
     Case: 1:20-op-45014-DAP Doc #: 1 Filed: 10/25/19 15 of 44. PageID #: 15



Enterprises LLC is a limited liability corporation organized under the laws of

Delaware. Mallinckrodt Enterprises LLC’s members are Mallinckrodt Equinox

Finance, Inc., a corporation organized under the laws of Delaware with its principal

place of business in Missouri; Ludlow Corporation, a corporation organized under

the laws of Massachusetts with its principal place of business in Missouri; and

Mallinckrodt ARD Finance LLC. Mallinckrodt ARD Finance LLC’s sole member,

Mallinckrodt Enterprise Holdings, Inc., is a corporation organized under the laws of

California with its principal place of business in Missouri.

      43.    Defendant SpecGx LLC is a limited liability company organized under

the laws of Delaware, none of whose members are citizens of Hawaii. SpecGx

LLC’s sole member is Mallinckrodt LLC, whose citizenship is pleaded immediately

above.

      44.    Defendant Mylan Pharmaceuticals Inc. is a corporation organized

under the laws of West Virginia with its principal place of business in

Pennsylvania.

      45.    Defendant Sandoz Inc. is a corporation organized under the laws of

Colorado with its principal place of business in Princeton, New Jersey. (Id. ¶ 95.)

      46.    Defendant West-Ward Pharmaceuticals Corp n/k/a Hikma

Pharmaceuticals, Inc. is a corporation organized under the laws of Delaware with its

principal place of business in Eatontown, New Jersey. (Id. ¶ 96.)


                                          15
     Case: 1:20-op-45014-DAP Doc #: 1 Filed: 10/25/19 16 of 44. PageID #: 16



         47.   Defendant Amneal Pharmaceuticals, Inc. is a corporation formed

under the laws of Delaware with its principal place of business in New Jersey. (Id.

¶ 97.)

         48.   Defendant Noramco, Inc. is a corporation organized under the laws of

Georgia with its principal place of business in Delaware.

         49.   Defendant Richard S. Sackler is a citizen of Texas. (Id. ¶ 74.)

         50.   Defendant Jonathan D. Sackler is a citizen of Connecticut. (Id. ¶ 75.)

         51.   Defendant Mortimer D.A. Sackler is a citizen of New York. (Id. ¶ 76.)

         52.   Defendant Kathe A. Sackler is a citizen of Connecticut. (Id. ¶ 77.)

         53.   Defendant Ilene Sackler Lefcourt is a citizen of New York. (Id. ¶ 78.)

         54.   Defendant Beverly Sackler was a citizen of Connecticut before she

passed away. (Id. ¶ 79.)

         55.   Defendant Theresa Sackler is a citizen of New York. (Id. ¶ 80.)

         56.   Defendant David A. Sackler is a citizen of New York. (Id. ¶ 81.)

         57.   Defendant Trust for the Benefit of the Members of the Raymond

Sackler Family is an alleged trust whose alleged trustees are Beverly Sackler,

Richard S. Sackler, and Jonathan D. Sackler, none of whom are or were citizens of

Hawaii. (Id. ¶ 86.)

         58.   Defendant P.F. Laboratories, Inc. is a corporation organized under the

laws of New Jersey with its principal place of business in New Jersey. (Id. ¶ 87.)


                                           16
     Case: 1:20-op-45014-DAP Doc #: 1 Filed: 10/25/19 17 of 44. PageID #: 17



      59.    Defendant Stuart D. Baker is a citizen of New York. (Id. ¶ 88.)

      60.    Defendant John N. Kapoor is a citizen of Arizona. (Id. ¶ 124.)

      61.    Accordingly, all of the Manufacturer Defendants are citizens of states

or foreign states other than Hawaii.

      B.     The Citizenship of the Dealer Defendants Should Be Ignored

             1.    The Dealer Defendants Are Fraudulently Joined

      62.    Even where the face of a complaint shows a lack of complete diversity,

removal based on diversity jurisdiction is nonetheless proper where the non-diverse

defendants are fraudulently joined. The doctrine of fraudulent joinder permits a

district court to “disregard the citizenship of a non-diverse defendant who has been

fraudulently joined.” Grancare, LLC v. Thrower by & through Mills, 889 F.3d 543,

548 (9th Cir. 2018). A non-diverse defendant is fraudulently joined where the

“individual joined in the action cannot be liable on any theory.” Id. (quotation

marks omitted).

      63.    Here, there is no possibility that Plaintiff can establish a cause of

action against the Dealer Defendants because Plaintiff has not alleged compliance

with the pre-filing requirements related to medical torts under Hawaii Revised

Statute § 671-12 et seq. Under Hawaii’s pre-filing requirements, “[a]ny person . . .

having concerns regarding the existence of a medical tort shall submit an inquiry to

the medical inquiry and conciliation panel before a suit based on the circumstances


                                           17
     Case: 1:20-op-45014-DAP Doc #: 1 Filed: 10/25/19 18 of 44. PageID #: 18



of the inquiry may be commenced in any court of this State.” Haw. Rev. Stat. §

671-12. A person may institute litigation “only after the medical inquiry and

conciliation panel proceedings were terminated.” Id. § 671-16.

      64.    A “medical tort” is defined as “professional negligence, the rendering

of professional service without informed consent, or an error or omission in

professional practice, by a health care provider, which proximately causes death,

injury, or other damage to a patient.” Id. § 671-1. A medical tort “encompasses all

errors or omissions by a health care provider in professional practice resulting in

injury to a patient,” and that the term “is not limited to errors in treatment that result

in physical harm.” Garcia v. Kaiser Found. Hosps., 978 P.2d 863, 876 (Haw.

1999); see also Dubin v. Wakuzawa, 970 P.2d 496, 501 (Haw. 1998) (claims for

breach of contract, breach of fiduciary duty, breach of physician-patient

relationship, defamation, perjury, and negligent infliction of emotional distress

arising from physician’s disclosure of plaintiff’s medical information were subject

to pre-filing requirements); Doe v. City & Cty. of Honolulu, 6 P.3d 362, 372 (Haw.

Ct. App. 2000) (claims for sexual assault and battery arising out of a physical

examination by a doctor were subject to pre-filing requirements); Lee v. Hawaii

Pac. Health, 216 P.3d 1258, 1270 (Haw. Ct. App. 2009) (claims for emotional

distress brought by mother of deceased patient treated at hospital were subject to

pre-filing requirements).


                                            18
     Case: 1:20-op-45014-DAP Doc #: 1 Filed: 10/25/19 19 of 44. PageID #: 19



      65.    Additionally, medical torts must be committed by a “health care

provider” to qualify for the pre-filing requirements. Haw. Rev. Stat. § 671-1. A

“health care provider” “means a physician, . . . [or] a health care facility as defined

in section 323D-2[.]” Id. A “[h]ealth care facility” includes “hospitals” and

“outpatient clinics” as well as “any program, institution, place, building, or agency,

or portion thereof, private or public, other than federal facilities or services, whether

organized for profit or not, used, operated, or designed to provide medical

diagnosis, treatment, nursing, rehabilitative, or preventive care to any person or

persons.” Id. § 323D-2.

      66.    Courts have held that Hawaii’s pre-filing requirements are intended to

be interpreted broadly to encompass all health-care-related claims. See Lee v.

Hawaii Pac. Health, 216 P.3d 1258, 1270 (Haw. Ct. App. 2009) (administrative

pre-filing statute contains “legislative intent to utilize [administrative pre-filing

review] in the broadest possible range of health-care-related claims”).

      67.    Plaintiff’s claims are covered by Hawaii’s pre-filing requirements

because they are medical torts allegedly committed by health care providers.

      68.    First, Plaintiff’s allegations are for medical torts. Plaintiff alleges that

Defendant Rudolph B. Puana M.D. “dispensed dozens of prescriptions for

controlled substances outside the course of usual medical practice and without a

proper medical evaluation.” Compl. ¶ 233. Plaintiff also alleges that Dr. Puana


                                            19
     Case: 1:20-op-45014-DAP Doc #: 1 Filed: 10/25/19 20 of 44. PageID #: 20



“treated and patients and prescribed and distributed opioid drugs” at his pain clinic.

Id. ¶ 234. Plaintiff alleges that all defendants misrepresented the risks and benefits

of opioids, including “misleading . . . patients . . . through the use of misleading

terms like ‘pseudoaddiction,” and “falsely omitting or minimizing the adverse

effects of opioids and overstating the risks of alternative forms of pain treatment.”

Id. ¶ 846. These allegations are “medical torts” because they amount to allegations

of “professional negligence,” or “error[s] or omission[s] in professional practice . . .

which proximately cause[] . . . injury[] or other damage to a patient.” Haw. Rev.

Stat. § 671-1.

      69.    Second, Plaintiff’s claims are asserted against “health care providers.”

Dr. Puana is a “health care provider” because he is alleged to be a “physician.”

Compl. ¶ 232. Defendant Puana Pain LLC is also a “health care provider” because

it is a “medical clinic” at which Dr. Puana “treated . . . patients and prescribed and

distributed opioid[s].” Id. ¶ 234; see also Haw. Rev. Stat. § 323D-2 (“health care

provider” includes “outpatient clinic[s]”).

      70.    Finally, Plaintiff is a “person” to which the medical tort pre-filing

requirements apply. Hawaii’s code defines “person” as “not only individuals, but

corporations, firms, associations, societies, communities, assemblies, inhabitants

of a district, or neighborhood, or persons known or unknown, and the public

generally, where it appears, from the subject matter, the sense and connection in


                                           20
     Case: 1:20-op-45014-DAP Doc #: 1 Filed: 10/25/19 21 of 44. PageID #: 21



which such words are used, that such construction is intended.” Haw. Rev. Stat. §

1-19 (emphasis added). Courts applied this definition where specific statutory

schemes omit a definition for “person.” See, e.g., Mabe v. Real Estate Comm'n,

670 P.2d 459, 462 (Haw. Ct. App. 1983) (utilizing definition of “person” from HRS

§ 1-19 where chapter containing applicable statute did not define “person”).

      71.    Plaintiff is a covered “person” because it is a “community” that

includes “inhabitants of a district” or a “neighborhood” or “the public generally.”

Haw. Rev. Stat. § 1-19.

      72.    Accordingly, Plaintiff was required to comply with Hawaii’s pre-filing

requirements under section 671-12 et seq. prior to filing suit. Plaintiff has not

alleged that it is has done so. Therefore, Plaintiff cannot state a claim against the

Dealer Defendants and the Dealer Defendants are fraudulently joined. See

Grancare, 889 F.3d at 548.

             2.     The Dealer Defendants Should Be Severed Under Rule 21
      73.    Beyond fraudulent joinder of the Dealer Defendants, the citizenship of

the Dealer Defendants can alternatively be ignored because the claims against them

are severable under Federal Rule of Civil Procedure 21. Even where the face of a

complaint shows a lack of complete diversity, removal based on diversity

jurisdiction is nonetheless proper if the claims against the non-diverse defendants

are severable under Federal Rule of Civil Procedure 21. Defendants are severable


                                           21
     Case: 1:20-op-45014-DAP Doc #: 1 Filed: 10/25/19 22 of 44. PageID #: 22



under Rule 21 if they are either unnecessary or dispensable under Rule 19, or if the

claims against them are sufficiently distinct from claims against other defendants

under Rule 20. Here, the Dealer Defendants should be severed on both grounds,

each of which preserves diversity jurisdiction as to the Manufacturer Defendants,

Purdue-Related Defendants, and John N. Kapoor.

      74.    Rule 21 “grant[s] . . . discretionary power [to a federal court] to perfect

its diversity jurisdiction by dropping a nondiverse party provided the nondiverse

party is not indispensable to the action under Rule 19.” Cuviello v. Feld Entm’t,

Inc., 304 F.R.D. 585, 593 (N.D. Cal. 2015) (quoting Kirkland v. Legion Ins. Co.,

343 F.3d 1135, 1142 (9th Cir. 2003)); see also Sams v. Beech Aircraft Corp., 625

F.2d 273, 277 (9th Cir. 1980) (same); Newman-Green, Inc. v. Alfonzo-Larrain, 490

U.S. 826, 832 (1989) (“[I]t is well settled that Rule 21 invests district courts with

authority to allow a dispensable nondiverse party to be dropped at any time.”); Galt

G/S v. JSS Scandinavia, 142 F.3d 1150, 1154 (9th Cir. 1998) (affirming dismissal

of non-diverse party to preserve diversity jurisdiction).

      75.    In deciding remand motions, courts have repeatedly severed non-

diverse defendants under Rule 21 to perfect diversity jurisdiction over diverse

defendants in analogous circumstances. Joseph v. Baxter International, Inc., 614 F.

Supp. 2d 868 (N.D. Ohio 2009), is particularly instructive. There, the plaintiffs,

citizens of Louisiana, brought a products liability action against the out-of-state


                                           22
     Case: 1:20-op-45014-DAP Doc #: 1 Filed: 10/25/19 23 of 44. PageID #: 23



manufacturer of the drug Heparin. Id. at 870. Before the case was removed, the

plaintiffs amended their complaint to add as defendants various non-diverse

healthcare providers, alleging that they engaged in “negligent acts and omissions in

the administration of Heparin.” Id. at 871. Despite the addition of these non-

diverse healthcare provider defendants, the district court denied remand as to the

diverse manufacturer defendant.

      76.    The court reasoned that the healthcare provider defendants were “not

necessary parties as the resolution of a claim against them would not necessarily

resolve the [plaintiffs’] claim against [the manufacturer]”; the medical malpractice

claims against the healthcare providers “differ from the [plaintiffs’] products

liability claim” against the manufacturer. Id. at 872. And, the court explained, the

healthcare provider defendants were dispensable because the plaintiffs “retain an

adequate remedy against the Healthcare Defendants as they can proceed with their

claims in state court.” Id. at 873. Given the separate factual basis for plaintiffs’

medical malpractice claims against the healthcare providers, the court found that it

could “sever them from the claims against [the manufacturer], and in doing so,

perfect diversity jurisdiction over [the manufacturer].” Id. at 874.

      77.    Numerous other courts have followed the same approach. See, e.g.,

Sullivan v. Calvert Mem’l Hosp., 117 F. Supp. 3d 702, 705-07 (D. Md. 2015);

Cooke-Bates v. Bayer Corp., No. 3:10-cv-261, 2010 WL 3984830, at *4 (E.D. Va.


                                           23
     Case: 1:20-op-45014-DAP Doc #: 1 Filed: 10/25/19 24 of 44. PageID #: 24



Oct. 8, 2010); Mayfield v. London Women’s Care, PLLC, No. 15-19-DLB, 2015

WL 3440492, at *5 (E.D. Ky. May 28, 2015); McElroy v. Hamilton Cty. Bd. of

Educ., No. 1:12-cv-297, 2012 WL 12871469, at *2-3 (E.D. Tenn. Dec. 20, 2012).

      78.    Likewise, here, this Court should sever the Dealer Defendants under

Rule 21 and deny remand as to the remaining defendants because the Dealer

Defendants are both unnecessary and dispensable under Rule 19. Alleged joint

tortfeasors like the Dealer Defendants are unnecessary parties as a matter of settled

law. See Temple v. Synthes Corp., 498 U.S. 5, 7-8 (1990) (holding that joint

tortfeasors are not necessary parties under Rule 19); Maxtor Corp. v. Read-Rite

(Thailand) Co., No. C-03-3064, 2003 WL 24902406, at *9 (N.D. Cal. Dec. 4, 2003)

(citing Temple and explaining that “the Supreme Court has held that joint

tortfeasors are not necessary parties under Rule 19.”).

      79.    Moreover, just like Baxter (and many other cases), in which the

plaintiff’s claims against the diverse defendants and non-diverse defendants were

factually distinct, here Plaintiff’s claims against the Manufacturer Defendants,

Purdue-Related Defendants, and John N. Kapoor are factually distinct from those

against the Dealer Defendants. Specifically, Plaintiff alleges that the Manufacturer

Defendants misrepresented the risks of FDA-approved prescription opioid

medications in marketing and promoting the medications. (Compl. ¶¶ 13-19, 49-

227, 282-797). Plaintiff also alleges that the Purdue-Related Defendants and John


                                          24
     Case: 1:20-op-45014-DAP Doc #: 1 Filed: 10/25/19 25 of 44. PageID #: 25



N. Kapoor controlled and benefited from the certain Manufacturer Defendants.

(See id. ¶¶ 125-26, 153.)

      80.    By contrast, Plaintiff’s allegations against the Dealer Defendants do

not relate to marketing or promotion of opioid medications. Instead, Plaintiff

alleges that the Dealer Defendants “knowingly and intentionally conspire[ed] to

distribute” prescription opioid medications and dispensed these medications

“outside the course of usual medical practice and without a proper medical

evaluation.” (Id. ¶¶ 232-233.) There is no overlap between the factual allegations

against the Dealer Defendants the remaining defendants as would make the Dealer

Defendants necessary or indispensable parties under Rule 19.

      81.    Beyond Rule 19, the claims against the Dealer Defendants are also

misjoined under Rule 20, which provides a distinct basis for severance. Rule 21

permits severance of claims against the Dealer Defendants that do not “aris[e] out

of the same transaction, occurrence, or series of transactions or occurrences” as the

claims against the remaining defendants. Fed. R. Civ. P. 20(a)(1)(A); see

Loeffelbein v. Milberg Weiss Bershad Hynes & Lerach, LLP, No. Civ.A. 02-2435-

CM, 2003 WL 21313957, at *5 (D. Kan. May 23, 2003) (“Rule 21 is a mechanism

for correcting . . . the misjoinder . . . of parties or claims” which “arises when the

claims and parties fail to satisfy any of the conditions of permissive joinder under

Rule 20(a).”) (citation omitted). Courts in this Circuit and other circuits have


                                           25
     Case: 1:20-op-45014-DAP Doc #: 1 Filed: 10/25/19 26 of 44. PageID #: 26



repeatedly denied remand as to diverse defendants and severed claims against non-

diverse defendants where the claims against the non-diverse defendants were

separate and distinct, and arose from different transactions or occurrences.4

Because of the distinct factual underpinnings of the claims against the Manufacturer

Defendants and Dealer Defendants, these claims cannot properly be joined together.

       82.    Severance is particularly appropriate here because it will enable the

diverse parties to benefit from the significant efficiencies stemming from

participation in coordinated MDL proceedings in the Northern District of Ohio.

Courts across the country have repeatedly recognized the importance of these

efficiencies in severing non-diverse defendants to perfect diversity jurisdiction.

E.g., Sullivan, 117 F. Supp. 3d at 707 (“Severance is particularly appropriate in this

case because it would allow for the transfer of [plaintiff’s] claims against the

[diverse manufacturer] to Multi-District Litigation.”); Sutton, 251 F.R.D. at 505

(“Plaintiffs’ claims against the [non-diverse] Defendants are severed and remanded

pursuant to Rule 21 . . . so as to preserve the removing Defendants’ right to removal

in the remaining multidistrict action and preserve the interests of judicial

expediency and justice so that all pre-trial discovery on the products liability case


4
 See, e.g., Sutton v. Davol, Inc., 251 F.R.D. 500, 502-05 (E.D. Cal. 2008); Greene v. Wyeth, 344
F. Supp. 2d 674, 683-84 (D. Nev. 2004); Loeffelbein, 2003 WL 21313957, at *6; Anderson v.
State Farm Mut. Auto. Ins. Co., No. 4:08CV345-RH/WCS, 2008 WL 11366408, at *3 (N.D. Fla.
Nov. 10, 2008); Westley v. Progressive Specialty Ins. Co., No. 14-1410, 2014 WL 4489620, at
*6-7 (E.D. La. Sept. 10, 2014); DirecTV, Inc. v. Beecher, 296 F. Supp. 2d 937, 945 (S.D. Ind.
2003); Randleel v. Pizza Hut of Am., Inc., 182 F.R.D. 542, 543 (N.D. Ill. 1998).
                                               26
     Case: 1:20-op-45014-DAP Doc #: 1 Filed: 10/25/19 27 of 44. PageID #: 27



can be coordinated in a single forum.”); Baxter, 614 F. Supp. 2d at 873

(“[P]laintiffs will benefit from the MDL process: they will not bear the burden of

having to engage on their own, and at their sole expense, in discovery vis-à-vis [the

diverse manufacturer].”); Mayfield, 2015 WL 3440492, at *5 (“[I]f the surviving

federal claims are transferred to the Ethicon MDL, the prospect of dual litigation

has undeniable upside.”).

      83.    As one court explained in materially identical circumstances, “[t]he

Court’s decision to sever . . . [the non-diverse healthcare provider] will not greatly

prejudice [plaintiff], but failure to do so could subject [the diverse manufacturer

defendant] to considerable prejudice. [Plaintiff] will be forced to pursue two

separate suits, but it will not alone bear the administrative and financial burdens of

pursuing its claims against [the manufacturer] in the MDL proceedings. For its

part, [the manufacturer] could be exposed to numerous related suits if courts

considering suits similar to this one refused to sever claims against [the

manufacturer] from those against the providers that prescribed [the drug].” Cooke-

Bates, 2010 WL 3984830, at *4 (internal citations omitted).

      84.    That Plaintiff asserts causes of action against all Defendants

collectively changes nothing. Severance is appropriate because the factual basis for

Plaintiff’s claims against the Manufacturer Defendants (alleged misrepresentations

in promoting opioid medications), the Purdue-Related Defendants (controlling and


                                           27
     Case: 1:20-op-45014-DAP Doc #: 1 Filed: 10/25/19 28 of 44. PageID #: 28



benefiting from the activities of Purdue entities), and John N. Kapoor (directing and

controlling Insys Therapeutics, Inc.), on the one hand, are separate and distinct from

the factual basis for Plaintiff’s claims against the Dealer Defendants (knowingly

prescribing opioid medications to patients who did not need them), on the other

hand. See Loeffelbein, 2003 WL 21313957, at *6 (“While plaintiffs do not

distinguish between each of the defendants in the individual counts of the petition,

the counts clearly arise from two different sets of facts.”); Nelson v. Aim Advisors,

Inc., No. 01-CV-0282-MJR, 2002 WL 442189, at *3 (S.D. Ill. Mar. 8, 2002)

(“Although Plaintiffs’ claims against all Defendants are pled under the same legal

theory, it is only in this abstract sense that Plaintiffs’ claims share anything in

common . . . [and] does not mean that there are common issues of law and fact

sufficient to satisfy Rule 20(a).”). If Plaintiff truly wants to pursue claims against

the Dealer Defendants, Plaintiff has an “adequate remedy . . . in state court.”

Baxter, 614 F. Supp. 2d at 873.

             2.     The Dealer Defendants Are Also Fraudulent Misjoined
      85.    As an alternative to severance under Rule 21, the citizenship of the

Dealer Defendants should be ignored for purposes of diversity jurisdiction under

the fraudulent misjoinder doctrine. Fraudulent misjoinder, also called procedural

misjoinder, “refers to the joining of claims into one suit in order to defeat diversity

jurisdiction where in reality there is no sufficient factual nexus among the claims to


                                            28
     Case: 1:20-op-45014-DAP Doc #: 1 Filed: 10/25/19 29 of 44. PageID #: 29



satisfy the permissive joinder standard.” Reed v. Am. Med. Sec. Grp., Inc., 324 F.

Supp. 2d 798, 803 n.8 (S.D. Miss. 2004) (citation and internal quotation marks

omitted); see also Tapscott v. MS Dealer Serv. Corp., 77 F.3d 1353, 1360 (11th Cir.

1996) (“Misjoinder may be just as fraudulent as the joinder of a resident defendant

against whom a plaintiff has no possibility of a cause of action.”) (footnote

omitted), abrogated on another ground in Cohen v. Office Depot, Inc., 204 F.3d

1069 (11th Cir. 2000).

      86.    While the Ninth Circuit has not yet adopted fraudulent misjoinder,

district courts in this Circuit have applied the doctrine. E.g., Sutton, 251 F.R.D. at

504-05 (finding misjoinder and describing defendants’ “legal and factual position”

for applying the fraudulent misjoinder doctrine as “compelling”); Greene, 344 F.

Supp. 2d at 684-85 (“Although the Ninth Circuit has not yet published an opinion

addressing the fraudulent misjoinder rule, this Court agrees with the Fifth and

Eleventh Circuits that the rule is a logical extension of the established precedent

that a plaintiff may not fraudulently join a defendant in order to defeat diversity

jurisdiction in federal court.”) (footnotes omitted); Ellis v. Amerigas Propane, Inc.,

No. 1:16-CV-1184, 2016 WL 8673036, at *2 (E.D. Cal. Nov. 18, 2016)




                                           29
      Case: 1:20-op-45014-DAP Doc #: 1 Filed: 10/25/19 30 of 44. PageID #: 30



(“[F]raudulent misjoinder has been explicitly applied twice by district courts within

the jurisdiction of the Ninth Circuit.”) (citing Sutton and Greene).5

       87.     Notably, in opioid-related cases like this one, federal district courts

recently relied on the fraudulent misjoinder doctrine to ignore the citizenship of

non-diverse defendants and deny remand based on diversity jurisdiction. See Cty.

Comm’n of McDowell Cty. v. McKesson Corp., 263 F. Supp. 3d 639, 647 (S.D. W.

Va. 2017); City of Huntington v. AmerisourceBergen Drug Corp., Civ. A. No. 3:17-

01362, 2017 WL 3317300, at *4-5 (S.D. W. Va. Aug. 3, 2017).

       88.     Even if the Court finds that the Dealer Defendants are not subject to

severance under Rule 21, it should find the claims against them misjoined under the

fraudulent misjoinder doctrine.

       89.     In sum, because Plaintiff is a citizen of Hawaii, and because none of

the properly joined Defendants is a citizen of Hawaii, there is complete diversity of

citizenship. See 28 U.S.C. § 1332(a).

II.    THE AMOUNT IN CONTROVERSY EXCEEDS $75,000

       90.     “[A] defendant’s notice of removal need include only a plausible

allegation that the amount in controversy exceeds the jurisdictional threshold.”

Dart Cherokee Basin Operating Co. v. Owens, 135 S. Ct. 547, 554 (2014).



5
 Other courts in this Circuit have declined to apply the doctrine. See Sutton, 251 F.R.D. at 504-
05 (describing the “split”).
                                                30
       Case: 1:20-op-45014-DAP Doc #: 1 Filed: 10/25/19 31 of 44. PageID #: 31



        91.   As a result of the Manufacturer Defendants’ alleged conduct, Plaintiff

contends that it has spent “millions of dollars each year” on “costs related to opioid

addiction and abuse,” “health care costs, criminal justice and victimization costs,

social costs, and lost productivity costs.” (Compl. ¶¶ 807-08.) Plaintiff also alleges

it has spent “millions of dollars each year to provide and pay for health care,

services, pharmaceutical care and other necessary services and programs on behalf

of residents whom are indigent or otherwise eligible for services[.]” (Id. ¶ 2.)

Plaintiff asserts that these “exorbitant amounts of money” are being spent “as a

direct result” of the Defendants’ alleged conduct. (Id. ¶ 4.) Plaintiff seeks

“compensatory damages in an amount sufficient to . . . compensate Plaintiff for all

damages,” as well as treble and punitive damages. (Id. Prayer for Relief ¶¶ i-iii.) It

is thus clear that the alleged amount in controversy exceeds $75,000, exclusive of

interest and costs.

III.    ALL OTHER REMOVAL REQUIREMENTS ARE SATISFIED

        A.    This Notice of Removal Is Timely

        92.   This Notice of Removal is timely filed. Endo waived service of the

summons and Complaint effective September 26, 2019. Because Endo filed the

Notice of Removal on October 25, 2019, removal is timely. See 28 U.S.C.

§ 1446(b)(1).




                                          31
     Case: 1:20-op-45014-DAP Doc #: 1 Filed: 10/25/19 32 of 44. PageID #: 32



       B.     All Properly Joined And Served Defendants Consent to Removal

       93.    For purposes of removal based on diversity jurisdiction under 28

U.S.C. § 1332(a) and pursuant to 28 U.S.C. § 1446(b), all defendants who have

been properly joined and served must consent to removal.

       94.    The following properly served Defendants consent to removal, as

indicated by their signing below: Purdue Pharma L.P. 6; Purdue Pharma Inc.; The

Purdue Frederick Company Inc.; Johnson & Johnson; Janssen Pharmaceuticals,

Inc.; Ortho-McNeil-Janssen Pharmaceuticals, Inc. n/k/a Janssen Pharmaceuticals,

Inc.; Janssen Pharmaceutica, Inc. n/k/a Janssen Pharmaceuticals, Inc.; Allergan

Finance, LLC f/k/a Actavis, Inc. f/k/a Watson Pharmaceuticals, Inc.; Watson


6
 On September 15, 2019, Purdue and its affiliated debtors filed voluntary bankruptcy petitions
for relief under Chapter 11 of the U.S. Bankruptcy Code in the U.S. Bankruptcy Court for the
Southern District of New York. The case is docketed as In re Purdue Pharma L.P., No. 19-
23649, and is pending before U.S. Bankruptcy Judge Robert D. Drain. Pursuant to 11 U.S.C.
§ 362, this filing of the bankruptcy petition operates as a stay as to Defendants Purdue Pharma
L.P.; Purdue Pharma Inc.; Rhodes Pharmaceuticals L.P.; and Rhodes Technologies (the “Purdue
Debtors”). Moreover, on October 11, 2019, Judge Drain issued an Order pursuant to 11 U.S.C. §
105(a), which was amended on October 18, 2019, enjoining the commencement or continuation
of litigation against the Purdue Debtors and certain related parties (including The Purdue
Frederick Company Inc.; Rhodes Pharmaceuticals Inc.; Rhodes Technologies Inc.; David
Sackler; Ilene Sackler Lefcourt; Jonathan Sackler (in both individual and trustee capacities);
Kathe Sackler; Mortimer D.A. Sackler; Richard Sackler (in both individual and trustee
capacities); and Theresa Sackler) through November 6, 2019. To the extent consent of the
Purdue Debtors; The Purdue Frederick Company Inc.; Rhodes Pharmaceuticals Inc.; Rhodes
Technologies Inc.; David Sackler; Ilene Sackler Lefcourt; Jonathan Sackler (in both individual
and trustee capacities); Kathe Sackler; Mortimer D.A. Sackler; Richard Sackler (in both
individual and trustee capacities); and Theresa Sackler is required, they consent to removal. By
consenting to removal, none of the defendants waive any right or defense and expressly reserve
them, including in connection with the Bankruptcy Court’s stay as well as all rights and defenses
in this action, including lack of personal jurisdiction. Defendant Beverly Sackler has passed
away, so her consent is not required. See Suggestion of Death, In re Purdue Pharma L.P., No.
19-23649 (RDD), Dkt. 301 (Bankr. S.D.N.Y. Oct. 14, 2019).
                                               32
     Case: 1:20-op-45014-DAP Doc #: 1 Filed: 10/25/19 33 of 44. PageID #: 33



Laboratories, Inc.; Actavis LLC; Actavis Pharma, Inc. f/k/a Watson Pharma, Inc.;

Teva Pharmaceuticals USA, Inc.; Cephalon, Inc.; Par Pharmaceutical, Inc.; Par

Pharmaceutical Companies, Inc.; Mallinckrodt LLC; SpecGx LLC; West-Ward

Pharmaceuticals Corp n/k/a Hikma Pharmaceuticals, Inc.; Noramco, Inc.; David A.

Sackler; Ilene Sackler Lefcourt; Jonathan D. Sackler (both individually and in his

alleged capacity as a trustee of the alleged Trust for the Benefit of the Raymond

Sackler Family); Kathe A. Sackler; Mortimer D.A. Sackler; Richard S. Sackler

(both individually and in his alleged capacity as a trustee of the alleged Trust for the

Benefit of the Raymond Sackler Family); Theresa Sackler; P.F. Laboratories, Inc.;

and John N. Kapoor. The Defendants listed in this paragraph expressly reserve, and

do not waive, all defenses, including personal jurisdiction.

       95.    The following Defendants have not been properly served, and thus

their consent to removal is not required: Insys Therapeutics, Inc.; Mallinckrodt plc7;

Sandoz Inc.; Mylan Pharmaceuticals Inc.; Rhodes Pharmaceuticals L.P.; Rhodes

Pharmaceuticals Inc.; Rhodes Technologies; Rhodes Technologies Inc.; Allergan

plc f/k/a Actavis plc8 . Nevertheless, they consent to removal. The Defendants



7
  Mallinckrodt plc, an Irish public limited company headquartered in the United Kingdom,
disputes that it has been served, but nevertheless consents to removal out of an abundance of
caution and expressly reserves all rights and defenses including those related to personal
jurisdiction and service of process.
8
  Allergan plc f/k/a Actavis plc, an Irish corporation, disputes that it has been served, but
nevertheless consents to removal out of an abundance of caution and expressly reserves all rights
and defenses including those related to personal jurisdiction and service of process.
                                               33
       Case: 1:20-op-45014-DAP Doc #: 1 Filed: 10/25/19 34 of 44. PageID #: 34



listed in this paragraph expressly reserve, and do not waive, all defenses related to

service of process and personal jurisdiction.

        96.    The following Defendants have not been properly served, and thus

their consent to removal is not required: Stuart D. Baker; Amneal Pharmaceuticals,

Inc.

        97.    Defendant “Raymond Sackler Family” neither an actual entity nor is it

a proper party to this suit. Accordingly, it has not been properly served and its

consent to removal is not required.

        98.    Defendant “Mortimer Sackler Family” neither an actual entity nor is it

a proper party to this suit. Accordingly, it has not been properly served and its

consent to removal is not required.

        99.    Defendant Beverly Sackler has passed away. See Suggestion of Death,

In re Purdue Pharma L.P., No. 19-23649 (RDD), Dkt. 301 (Bankr. S.D.N.Y. Oct.

14, 2019). Accordingly, she has not been properly served and her consent to

removal is not required.

        100.   The Dealer Defendants are not properly joined in this action, and thus

their consent to removal is not required.

        101.   By filing this Notice of Removal, neither Endo nor any other

Defendant waives any defense that may be available to them and reserves all such

defenses. If any question arises as to the propriety of the removal to this Court,


                                            34
     Case: 1:20-op-45014-DAP Doc #: 1 Filed: 10/25/19 35 of 44. PageID #: 35



Endo requests the opportunity to present a brief and oral argument in support of its

position that this case has been properly removed.

                                  CONCLUSION
      WHEREFORE, Endo hereby removes this action from the Circuit Court of
the Third Circuit, Hawaii, to the United States District Court for the District of
Hawaii.
      Dated: Honolulu, Hawai`i, October 25, 2019.


                                        /s/ Jerold T. Matayoshi
                                        Jerold T. Matayoshi
                                        Sheree Kon-Herrera
                                        FUKUNAGA MATAYOSHI CHING &
                                        KON-HERRERA
                                        841 Bishop Street, Suite 1200
                                        Honolulu, Hawaii 96813
                                        Office: (808) 533-4300
                                        Fax: (808) 531-7585
                                        jtm@fmhc-law.com

                                        Sean Morris*
                                        ARNOLD & PORTER KAYE SCHOLER
                                        LLP
                                        777 S. Figueroa Street
                                        44th Floor
                                        Los Angeles, CA 90017
                                        (213) 243-4000
                                        Sean.Morris@arnoldporter.com
                                        Attorneys for Defendants
                                        ENDO PHARMACEUTICALS INC. and
                                        ENDO HEALTH SOLUTIONS INC.
                                        * denotes national counsel who will seek pro
                                        hac vice admission




                                          35
Case: 1:20-op-45014-DAP Doc #: 1 Filed: 10/25/19 36 of 44. PageID #: 36



                                WRITTEN CONSENT OF OTHER
                                DEFENDANTS

                                Consent to removal on behalf of Defendants
                                PAR PHARMACEUTICAL, INC. and PAR
                                PHARMACEUTICAL COMPANIES, INC.:

                                /s/ Jerold T. Matayoshi
                                Jerold T. Matayoshi
                                Sheree Kon-Herrera
                                FUKUNAGA MATAYOSHI CHING &
                                KON-HERRERA
                                841 Bishop Street, Suite 1200
                                Honolulu, Hawaii 96813
                                Office: (808) 533-4300
                                Fax: (808) 531-7585
                                jtm@fmhc-law.com

                                Sean Morris*
                                ARNOLD & PORTER KAYE SCHOLER
                                LLP
                                777 S. Figueroa Street
                                44th Floor
                                Los Angeles, CA 90017
                                (213) 243-4000
                                Sean.Morris@arnoldporter.com

                                Attorneys for Defendants
                                PAR PHARMACEUTICAL, INC. and PAR
                                PHARMACEUTICAL COMPANIES, INC.
                                * denotes national counsel who will seek pro
                                hac vice admission




                                  36
Case: 1:20-op-45014-DAP Doc #: 1 Filed: 10/25/19 37 of 44. PageID #: 37



                                Consent to removal on behalf of Defendants
                                PURDUE PHARMA L.P., PURDUE
                                PHARMA INC., THE PURDUE
                                FREDERICK COMPANY INC., and P.F.
                                LABORATORIES, INC.:

                                 /s/ Nadine Y. Ando
                                Nadine Y. Ando
                                Lisa W. Cataldo
                                MCCORRISTON MILLER MUKAI
                                MACKINNON LLP
                                Five Waterfront Plaza, 4th Floor
                                500 Ala Moana Boulevard
                                Honolulu, Hawaii 96813


                                Consent to removal on behalf of Defendants
                                RHODES PHARMACEUTICALS L.P.,
                                RHODES PHARMACEUTICALS INC.,
                                RHODES TECHNOLOGIES, and
                                RHODES TECHNOLOGIES INC.:

                                 /s/ Steven Napolitano*
                                Steven F. Napolitano*
                                Tanya C. Rolo*
                                SKARZYNSKI MARICK & BLACK LLP
                                One Battery Park Plaza, 32nd Floor
                                New York, NY 10004
                                Tel: 212-820-7700
                                Fax: 212-820-7740
                                snapolitano@skarzynski.com
                                trolo@skarzynski.com
                                denotes national counsel who will seek pro
                                hac vice admission




                                  37
Case: 1:20-op-45014-DAP Doc #: 1 Filed: 10/25/19 38 of 44. PageID #: 38



                                Consent to removal on behalf of Defendants
                                TEVA PHARMACEUTICALS USA, INC.;
                                CEPHALON, INC.; WATSON
                                LABORATORIES, INC.; ACTAVIS LLC;
                                and ACTAVIS PHARMA, INC. F/K/A
                                WATSON PHARMA, INC.:

                                /s/ Nicholas R. Monlux
                                Nicholas R. Monlux
                                David M. Louie
                                KOBAYASHI, SUGITA & GODA LLP
                                999 Bishop Street, Suite 2600
                                Honolulu, Hawai’i 96813
                                (808) 535-5700
                                dml@ksglaw.com
                                nrm@ksglaw.com
                                ban@ksglaw.com
                                Collie F. James, IV*
                                MORGAN, LEWIS & BOCKIUS LLP
                                600 Anton Blvd., Ste. 1800
                                Costa Mesa, CA 92626
                                collie.james@morganlewis.com
                                Steven A. Reed*
                                MORGAN, LEWIS & BOCKIUS LLP
                                1701 Market Street
                                Philadelphia, PA 19103
                                (215) 963-5000
                                steven.reed@morganlewis.com
                                Brian M. Ercole*
                                MORGAN, LEWIS & BOCKIUS LLP
                                200 S. Biscayne Blvd., Suite 5300
                                Miami, FL 33131-2339
                                brian.ercole@morganlewis.com
                                * denotes national counsel who will seek pro
                                hac vice admission




                                  38
Case: 1:20-op-45014-DAP Doc #: 1 Filed: 10/25/19 39 of 44. PageID #: 39



                                Consent to removal on behalf of Defendants
                                JOHNSON & JOHNSON, JANSSEN
                                PHARMACEUTICALS, INC., ORTHO-
                                MCNEIL-JANSSEN
                                PHARMACEUTICALS, INC. N/K/A
                                JANSSEN PHARMACEUTICALS, INC.,
                                and JANSSEN PHARMACEUTICA, INC.
                                N/K/A JANSSEN PHARMACEUTICALS,
                                INC.:

                                /s/ Charles C. Lifland*
                                Charles C. Lifland*
                                O’MELVENY & MYERS LLP
                                400 S. Hope Street
                                Los Angeles, CA 90071
                                (213) 430-6000
                                clifland@omm.com
                                * denotes national counsel who will seek pro
                                hac vice admission


                                Consent to removal on behalf of Defendants
                                MALLINCKRODT LLC, SPECGX LLC,
                                and specially appearing MALLINCKRODT
                                PLC:

                                /s/ Abigail M. Holden
                                Abigail M. Holden
                                800 Bethel Street, Suite 600
                                Honolulu, Hawai‘i 96813
                                (808) 585-9440

                                Rocky Tsai*
                                Ropes & Gray LLP
                                Three Embarcadero Center, Suite 300
                                San Francisco, CA 94111
                                (415) 315-6300
                                * denotes national counsel who will seek pro
                                hac vice admission


                                  39
Case: 1:20-op-45014-DAP Doc #: 1 Filed: 10/25/19 40 of 44. PageID #: 40



                                Consent to removal on behalf of Defendants
                                ALLERGAN FINANCE, LLC F/K/A
                                ACTAVIS, INC. F/K/A WATSON
                                PHARMACEUTICALS, INC:

                                /s/ Donna Welch, P.C.*
                                Donna Welch, P.C.*
                                Martin L. Roth*
                                Timothy Knapp*
                                KIRKLAND & ELLIS LLP
                                300 North LaSalle
                                Chicago, Illinois 60654
                                donna.welch@kirkland.com
                                martin.roth@kirkland.com
                                timothy.knapp@kirkland.com

                                Jennifer G. Levy, P.C.*
                                KIRKLAND & ELLIS LLP
                                1301 Pennsylvania Avenue, NW
                                Washington, DC 20004
                                jennifer.levy@kirkland.com
                                * denotes national counsel who will seek pro
                                hac vice admission


                                Consent to removal on behalf of Defendant
                                INSYS THERAPEUTICS, INC.:
                                /s/ J. Matthew Donohue*
                                J. Matthew Donohue*
                                HOLLAND & KNIGHT LLP
                                2300 U.S. Bancorp Tower
                                111 S.W. Fifth Avenue
                                Portland, OR 97204
                                Telephone: (503) 243-2300
                                Facsimile: (503) 241-8014
                                matt.donohue@hklaw.com
                                * denotes national counsel who will seek pro
                                hac vice admission



                                  40
Case: 1:20-op-45014-DAP Doc #: 1 Filed: 10/25/19 41 of 44. PageID #: 41



                                Consent to removal on behalf of Defendants
                                DAVID A. SACKLER; ILENE SACKLER
                                LEFCOURT; JONATHAN D. SACKLER;
                                KATHE A. SACKLER; MORTIMER D.A.
                                SACKLER; RICHARD S. SACKLER;
                                AND THERESA SACKLER; AND TO
                                RICHARD S. SACKLER AND
                                JONATHAN D. SACKLER IN THEIR
                                ALLEGED CAPACITIES AS TRUSTEES
                                OF THE ALLEGED TRUST FOR THE
                                BENEFIT OF THE MEMBERS OF THE
                                RAYMOND SACKLER FAMILY:
                                /s/ Robert G. Klein
                                Robert G. Klein
                                Kurt W. Klein
                                David A. Robyak
                                Klein Law Group LLLC
                                Waterfront Plaza #3-480
                                500 Ala Moana Blvd.
                                Honolulu, HI 96813
                                (808) 591-8822
                                rgk@kleinlg.com


                                Consent to removal on behalf of Defendant
                                SANDOZ INC.:
                                /s/ Lori G. Cohen*
                                Lori G. Cohen*
                                GREENBERG TRAURIG, LLP
                                Terminus 200
                                3333 Piedmont Road NE, Suite 2500
                                Atlanta, GA 30305
                                Phone: (678) 553-2385
                                cohenl@gtlaw.com
                                * denotes national counsel who will seek pro
                                hac vice admission




                                  41
Case: 1:20-op-45014-DAP Doc #: 1 Filed: 10/25/19 42 of 44. PageID #: 42



                                Consent to removal on behalf of Defendant
                                MYLAN PHARMACEUTICALS INC.:
                                /s/ Elijah Yip
                                Elijah Yip
                                LUMINATE LAW
                                Pauahi Tower
                                1003 Bishop Street, Suite 2700
                                Honolulu, Hawaii 96813
                                Office: (808) 892-3301
                                Fax: (808) 892-5540
                                eyip@luminatelaw.com
                                Adam K. Levin*
                                Rebecca C. Mandel*
                                HOGAN LOVELLS US LLP
                                555 Thirteenth Street, NW
                                Washington, D.C. 20004
                                Phone: (202) 637-5488
                                Fax: (202) 637-5910
                                adam.levin@hoganlovells.com
                                rebecca.mandel@hoganlovells.com
                                * denotes national counsel who will seek pro
                                hac vice admission


                                Consent to removal on behalf of Defendant
                                NORAMCO, INC.:
                                /s/ Daniel G. Jarcho*
                                Daniel G. Jarcho*
                                ALSTON & BIRD LLP
                                950 F Street NW
                                Washington, DC 20004
                                Telephone: (202) 239-3254
                                Facsimile: (202) 239-333
                                daniel.jarcho@alston.com




                                  42
Case: 1:20-op-45014-DAP Doc #: 1 Filed: 10/25/19 43 of 44. PageID #: 43



                                Cari K. Dawson*
                                Jenny A. Hergenrother*
                                ALSTON & BIRD LLP
                                1201 West Peachtree Street NW
                                Atlanta, GA 30309
                                Tel.: (404) 881-7000
                                Fax: (404) 881-7777
                                cari.dawson@alston.com
                                jenny.hergenrother@alston.com
                                Consent to removal on behalf of Defendant
                                WEST-WARD PHARMACEUTICALS
                                CORP. n/k/a HIKMA
                                PHARMACEUTICALS, INC.:
                                /s/ Randall Y.S. Chung
                                Randall Y.S. Chung
                                CHUNG & IKEHARA
                                Suite 300, Richards Building
                                707 Richards Street
                                Honolulu, HI 96813
                                Telephone: (808) 536-3711
                                Facsimile: (808) 599-2979
                                Randy@triallawhawaii.com

                                Christopher B. Essig*
                                Scott M. Ahmad*
                                Winston & Strawn LLP
                                35 W. Wacker Drive
                                Chicago, IL 60601
                                Telephone: (312) 558-5600
                                Facsimile: (312) 558-5700
                                CEssig@winston.com
                                SAhmad@winston.com
                                * denotes national counsel who will seek pro
                                hac vice admission




                                  43
Case: 1:20-op-45014-DAP Doc #: 1 Filed: 10/25/19 44 of 44. PageID #: 44



                                Consent to removal on behalf of Defendant
                                JOHN N. KAPOOR:

                                /s/ Mark Tyler Knights*
                                Mark Tyler Knights*
                                NIXON PEABODY LLP
                                900 Elm Street
                                Manchester, NH 03101-2031
                                Office: 603-628-4000
                                Fax: 855-808-0656
                                mknights@nixonpeabody.com

                                Brian T. Kelly*
                                Kurt M. Mullen*
                                NIXON PEABODY LLP
                                Exchange Place
                                53 State Street
                                Boston, MA 02109-2835
                                Office: 617-345-1000
                                Fax: 866-394-9156
                                bkelly@nixonpeabody.com
                                kmullen@nixonpeabody.com
                                * denotes national counsel who will seek pro
                                hac vice admission




                                  44
